IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL DENNARD                      NOT FINAL UNTIL TIME EXPIRES TO
GOODSON,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D13-3549
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 7, 2014.

An appeal from the Circuit Court for Duval County.
Suzanne Bass, Judge.

Nancy A. Daniels, Public Defender, and Megan Lynne Long, Assistant Public
Defender, for Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, for Appellee.



PER CURIAM.

      AFFIRMED. See Walton v. State, 106 So. 3d 522 (Fla. 1st DCA 2013) (en

banc), review dismissed, 116 So. 3d 1264 (Fla. 2013) and review granted, 123 So.
3d 1148 (Fla. 2013) and review granted, 145 So. 3d 830 (Fla. 2014).


PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.